DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Election/Restrictions
Applicants elected group I (formulations) with specific concentrations of peptide, sodium acetate buffer, and sucrose without traverse in the reply filed on 23 Sept, 2021.

Claims Status
Claims 1-5 and 8-10 are pending.
Claim 1 has been amended.
Claims 8-10 have been withdrawn due to an election/restriction requirement.

Withdrawn Rejections
The rejection of claims 1-5 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite due to “identified as“ language is hereby withdrawn due to amendment.

Maintained/Modified Rejections
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-5 are rejected under 35 U.S.C. 103 as being unpatentable over Betancourt et al (US 20120035106, previously cited) in view of Izutsu (in Therapeutic Proteins, Smales and James, ed. (2005) ISBN 1-58829-390-4, p287-292) and Zapadka et al (Interface Focus (Oct 2017) 7 20170030).

Betancourt et al discuss use of an APL peptide for treating intestinal inflammatory disorders (title).  This peptide has a sequence SIDLKDKYKNIGAKLVQLVANNTNEEA (paragraph 16), identical with SEQ ID 1 of the instant claims.  The examples describe this peptide in cell culture or PBS (note paragraphs 37, 42, 47, 48, and 50).
The difference between this reference and the instant claims is that this reference does not discuss acetate buffer, pH, or sugars.
Izutsu discusses stabilization of polypeptides (title).  This is done by altering the environment (p287, 2nd paragraph), i.e. formulation design.  Preformulation design looks at solubility and stability while varying pH, ionic strength, varying possible ligands, and decomposition pathways, and how the various formulation parameters affect stability (p289, section 3.1).  Aqueous formulations are the preferred choice; after pre-formulation, the stability profiles with various excipients are determined (p289, section 3.2).  Buffers and salts are selected for 
Zapadka et al also discuss the factors affecting the stability of polypeptide therapeutics (title).  Polypeptide concentration is one of the most important factors (4th page, 1st column, 1st paragraph).  Deamidation is a factor when the pH is below 3 or higher than 6 (8th page, 1st column, 3d paragraph).  PH plays an important role, with acetate, histidine, phosphate, Tris, and glycine buffers most commonly used (10th page, 1st column, 4th paragraph).  This reference also discusses stabilization of polypeptides.
Therefore, it would be obvious to optimize the stability and solubility of the polypeptide of Betancourt et al, to yield a pharmaceutical formulation with improved stability, as described by Izutsu.  As this is a standard methodology in this art, an artisan in this field would attempt this process with a reasonable expectation of success.
Furthermore, it would be obvious to try the common buffering agents after optimizing the pH, as Izutsu teaches that changing this factor can affect both solubility and stability.  As these are commonly used, an artisan in this field would attempt this process with a reasonable expectation of success.
Finally, it would be obvious to optimize the sugar and concentration in this formulation, as Izutsu teaches that these excipients, such as sucrose, can increase the stability of the formulation.  As this has been successful with other polypeptide formulations (or it would not be suggested by Izutsu), an artisan in this field would attempt this optimization with a reasonable expectation of success.
Betancourt et al teaches pharmaceutical formulations of the polypeptide of SEQ ID 1.  Izutsu teaches optimizing solubility and stability by optimizing buffers, salts, and sugars.  The MPEP states that “Where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or working ranges by routine experimentation" In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 (“The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages.”) (MPEP2144.05.II).  Thus, the combination of references render obvious claims 1-4.

response to applicant’s arguments
	Applicants argue that an embodiment of the claimed formulation forms a gel, which reduces irritation at the injection site and has no serious adverse effects, an alleged unexpected result.  This is supported by a declaration by Prof. Maria del Carmen Dominguez Horta, applicant.
Applicant's arguments filed 10 March, 2022 have been fully considered but they are not persuasive.

Applicants have argued that the material has low irritation, an alleged unexpected result.  There are two issues with this argument.  First, the reduction of irritation is not clear – it is merely a statement that there is reduced irritation, and a statement that the clinical trial showed that the material was well tolerated (i.e. that patients did not drop out of the study due to irritation).  That is not enough to show a significant reduction of irritation upon injection.  The burden is on applicants to established that the results are unexpected and of statistical significance (MPEP 716.02(b)(I)).  Applicant’s declaration has not met that burden.  The second issue is that unexpected results must be commensurate in scope with the claimed invention (MPEP 716.02(d)).  Applicants have not described the formulation(s) used that had lower irritation, have not described the experiment used, and have not shown that this is true for the full scope of the claims (such as high sodium concentrations or with a local antiesthetic or something similar).
 In addition, applicants argue that there were no serious adverse effects, and point to Stranz et al and Napaporn et al as evidence that such effects would be expected.  Stranz et al states that low pH can cause phlebitis when infused.  It is not clear that the experiment that applicants conducted involved infusion vs. SC or IM injection.  Napaporn et al is cited to show myotoxicity.  Only an abstract is shown.  The citation states that acetate at “low pH” (which is not defined) can cause myotoxicity at higher concentrations – note that the concentration mentioned is an order of magnitude higher than the concentration used by applicants (note claim 3).  It is also not clear if this is only for IM injections, or all injections.  In other words, if applicants used SC injection (which they have not disclosed), it is not clear that either reference is relevant.  In addition, a serious adverse effect is defined (clinicaltrials.gov) as hospitalization, death, or equivalent:

    PNG
    media_image1.png
    557
    1102
    media_image1.png
    Greyscale

Neither phlebitis nor minor myotoxicity would be considered a serious adverse event.  It is not clear why the lack of serious adverse events overcomes the rejection.
	It is noted that a showing of reduced irritation can be an unexpected result that can overcome this rejection.  However, a statement of reduced irritation for one formulation does not meet the requirements of the applicable laws and regulations, and applicants have not shown that all formulations covered by the claims would have unexpectedly lower irritation.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claims 1-5 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 8,410,057 in view of Izutsu (in Therapeutic Proteins, Smales and James, ed. (2005) ISBN 1-58829-390-4, p287-292) and Zapadka et al (Interface Focus (Oct 2017) 7 20170030). 

Competing claim 1 describes a method of treating inflammatory bowel disease and type 1 diabetes, comprising administering a peptide of SEQ ID 1, identical to SEQ ID 1 of the instant claims.
The difference between the competing claims and the instant claims is that this reference does not discuss acetate buffer, pH, or sugars.
Izutsu discusses stabilization of polypeptides (title).  This is done by altering the environment (p287, 2nd paragraph), i.e. formulation design.  Preformulation design looks at solubility and stability while varying pH, ionic strength, varying possible ligands, and decomposition pathways, and how the various formulation parameters affect stability (p289, section 3.1).  Aqueous formulations are the preferred choice; after pre-formulation, the stability profiles with various excipients are determined (p289, section 3.2).  Buffers and salts are selected for optimizing stability, solubility, and pharmaceutical acceptance (p290, section 3.3.1), while sugars, such as sucrose, protect the conformation of proteins in aqueous solutions (section 3.3.2).  This reference describes optimizing polypeptide formulations for stability and solubility.
th page, 1st column, 1st paragraph).  Deamidation is a factor when the pH is below 3 or higher than 6 (8th page, 1st column, 3d paragraph).  PH plays an important role, with acetate, histidine, phosphate, Tris, and glycine buffers most commonly used (10th page, 1st column, 4th paragraph).  This reference also discusses stabilization of polypeptides.
Therefore, it would be obvious to optimize the stability and solubility of the polypeptide of the competing claims, to yield a pharmaceutical formulation with improved stability, as described by Izutsu.  As this is a standard methodology in this art, an artisan in this field would attempt this process with a reasonable expectation of success.
Furthermore, it would be obvious to try the common buffering agents after optimizing the pH, as Izutsu teaches that changing this factor can affect both solubility and stability.  As these are commonly used, an artisan in this field would attempt this process with a reasonable expectation of success.
Finally, it would be obvious to optimize the sugar and concentration in this formulation, as Izutsu teaches that these excipients, such as sucrose, can increase the stability of the formulation.  As this has been successful with other polypeptide formulations (or it would not be suggested by Izutsu), an artisan in this field would attempt this optimization with a reasonable expectation of success.
response to applicant’s arguments
	Applicants argue that once allowable subject matter is found, a terminal disclaimer will be filed.  However, until the terminal disclaimer is filed, or the rejection otherwise overcome, the rejection will remain valid.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 
  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRED REYNOLDS whose telephone number is (571)270-7214. The examiner can normally be reached M-Th 9-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FRED H REYNOLDS/Primary Examiner, Art Unit 1658